DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Pending apparatus claims 1, 3-7, 9-11 and 14 are allowable. The restriction requirement requiring restriction for examination purposes between claims 1-14, drawn to a calendering apparatus and claims 15-20, drawn to a method of producing a floor using the calendering apparatus, as set forth in the Office action mailed on September 17, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, because claim 15 requires the method recited therein be performed using the apparatus of claim 1 and claims 16-20 depend either directly or indirectly from claim 15, these claims are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-7, 9-11 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the calendering apparatus of claims 1, 3-7, 9-11 and 14 or the method of producing a floor using the apparatus of claim 1 recited in claims 15-20.
Regarding independent claim 1, the closest prior art of record is Shanghai Jiahao Machinery CO LTD, CN107042679 (SJM),  Sky Win Tech CO LTD, CN107127948 (Sky Win), Shinobudani et al. US 2017/0165881 (Shinobudani) and Shinko Kasei KK, JPH1190949 (Shinko).  
Each of SJM, Sky Win and Shinobudani teach calendering mechanisms wherein a plurality of rollers are horizontally arranged.  SJM also teaches first and second film laminating assemblies that guide first and second films to a particular calendering roller.  SJM is silent as to an embodiment wherein the apparatus is configured to guide films to different calendering rollers as now required by claim 1.  Shinko also teaches a calender group having a plurality of horizontally adjustable rolls disposed in horizontal series.  Embodiments of Shinko include apparatus for contacting a sheet with films downstream of an initial forming calender.  However, none of SJM, Sky Win, Shinobudani or Shinko teach or suggest the particular arrangement of four horizontally arranged calendering rollers, one of which must be an embossing roller, now required by claim 1, that are in cooperation with the particular arrangement of film laminating assembly features, including a printing film assembly, a wear-resistant film assembly and first and second guide mechanisms, as now recited in claim 1.  Claim 1 has been amended to recite a particular calender roller arrangement combined with a particular film laminating assembly that has not been found either alone or in an obviously combinable way in the art discussed herein or the other prior art of record.  Absent further hints in the prior art, the claimed apparatus and recited method that requires using such apparatus would not have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746